Hines, J.
1. The county board of education has the' right to consolidate two or more school districts or parts of districts, or to add any part of one district to any other district, or to change the line or lines of any district, at any time when in their judgment the best interests of the schools require such change, with the purpose of the election of the board of trustees and of the location of the school at some central place; but should as many as one fourth of the patrons of the said school or schools object to the consolidation (provided that said one fourth of said patrons shall consist of at least ten), it shall be the duty of the county superintendent to call an election to be held in the district or districts affected, giving thirty days notice of same by publishing the same once a week for four weeks in the paper in which the county advertisements are published, and also by posting notice at least at three or more public places in the district or districts to be affected thereby, at which election should a majority of the qualified voters vote for consolidation the schools shall be consolidated, otherwise not. Ga. Laws 1919, pp. 288, 326, § 92; 8 Park’s Code Sup. 1922, § 1437 (q).
2. The consolidation of school districts is a part of the political power of the State, which the legislature has seen fit to confer upon the county board of education, with a referendum to the voters of the consolidated districts to approve or disapprove the consolidation, under the provisions *402of the statute above referred to; and without some provision made by-statute for a review in equity of the decision of the county board of education, the remedy by popular vote is the only one open to patrons of one or -more of the schools so consolidated, who are dissatisfied with the consolidation. Skrine v. Jackson, 73 Ga. 377; Caldwell v. Barrett, Id. 604, 607; Ivey v. City of Rome, 129 Ga. 286 (58 S. E. 852) ; Clark v. Board of Education, 162 Ga. 439 (134 S. E. 74) ; Heath v. Bellamy, 15 Ga. App. 89 (82 S. E. 665).
3. Applying the above principles, the court below erred in overruling the demurrer to the petition.
*401Schools and School Districts, 35 Cyc. p. 838, n. 13; p. 839, n. 16; p. 847, n. 75 New; p. 850, n. 94.
*402No. 5686.
June 23, 1927.
H. J. Fullbright and Joseph Law, for plaintiffs in error.
F. M. Price, contra.

Judgment reversed.


All the Justices concur.